Title: Abigail Adams to Isaac Smith Jr., 30 October 1777
From: Adams, Abigail
To: Smith, Isaac Jr.


     
      Dear Sir
      
       October 30, 1777
       
      
     
     A favourable opportunity offering by Mr. Austin of writing to you, I embrace it, in compliance to your pappa’s request as well as my own inclination.
     The uncertainty of a conveyance to you has prevented many of your Friends from writing to you, and when an opportunity has offerd the fear of a miscarrage has obliged them to say little else than what regards the State of their Health and the place of their abode.
     But having taken the pen I am determined to write freely regardless of consequences.
     When you left your Native land it was in a state little able to defend itself against the force which had invaded it, but providence remarkably smild upon our virtuous exertions in defence of our injured and oppressed land, and has opened resources for us beyond our most sanguine expectations, so that we have been able not only to repel, but conquer, the Regular Troops of Britain, the Mercinaries of Germany, the Savages of the wilderness and the still more cruel paricides of America with one of the most celebrated British Generals at their head.
     I have the pleasure Sir to inform you that the British arms have submitted to American fortitude, courage and bravery, and have received terms tho humiliating to them the most generous ever granted to an Enemy cruel and inhumane as these have been.
     But true courage is always humane, and we submit the punishment of their crimes to that Being who has stiled himself the Husband of the widow, the Father of the orphan and the avenger of the oppressed. Cruel have been the depredations of these foes of the rights of Humane Nature. Our Commerce has been distroyed, our cities burnt with fire, our Houses plunderd, our women a sacrifice to brutal Lust, our children murderd, and the hoary head of age has oftentimes glutted their savage malice.
     These Sir are indisputable facts and will I hope be recorded by the faithfull Historyan to the everlasting infamy and disgrace of Britain, and would almost tempt one to immitate the parent of Hannible and swear the rising generation to Eternal Enmity against them.—But as christians tho we abhor the deeds we wish them reformation and repentance.
     We most sincerely wish for peace upon honorable terms. Heaven is our witness that we rejoice not in the Effusion of Blood, nor the Carnage of the Humane Speicies but having forced us to draw the Sword we are determined never to sheathe it the Slaves of Britains—and whether it is creditted or not tis a truth for which we have great reason to be thankfull, we are at this day in a much better situation to continue the war for 6 years to come, than we were to contend for 6 months in the commencment of it. We have defended ourselves against a force which would have shaken any kingdom in Europe without becomeing tributary to any power whatever, and I trust we shall continue too, with the blessing of heaven.
     Providence has permitted for wise ends that every one of the united States should feel the cruel depredations of the Enemy, that each one should be able to sympathize with the other—and this so far from weakening has served to strengthen our bond of union. Tis a thirteenfold cord which all the Efforts of our Enemies have not been able to break.
     The perticuliars of the Capture of General Burgoyne and his whole Army will be transmitted you by other hands. I hope soon to congratulate you upon a similar account from the Southard, but whether I am can or not you may rely upon it that the invincible american Spirit is as far from being conquerd as it was the day the cruel mandates were issued against her. She gathers strength by oppression and grows firmer by resistance. Tis the cause of truth and justice and will finally prevail tho the combined force of Earth and hell rise against it.
     To this Cause I have sacrificed much of my own personal happiness by giving up to the counsels of America one of my dearest connexions and living for more than 3 years in a State of widowhood.
     A return to your native land with a heart and mind truly american would rejoice all your connexions perticuliarly your Friend and former Correspondent,
     
      AA
     
    